Evans, P. J.
1. H. B. Rogers sued the Louisville and Nashville Railroad Company for damages alleged to have been sustained because of the wrongful death of the plaintiff’s minor child. The defendant demurred to the sufficiency of the petition, which is described in the first headnote. The court overruled the demurrer; and his ruling is in accord with the decisions in Crawford v. Southern Railway Co., 106 Ga. 870 (33 S. E. 826), and Shaw v. Georgia Railroad, 127 Ga. 8 (55 S. E. 960).
2. The court charged the jury that “if the child was at a place where those in charge of the railroad train had reason to suspect or believe that some one might be on the track, or dangerously near thereto, then the law imposes upon the railroad company a duty to keep a lookout and also a duty to run the train at such speed as it could by the exercise of ordinary care have prevented the injury, or if by tlie exercise of ordinary care it could have prevented the injury, it would-be liable.”- This excerpt is criticised as putting too great a burden on the conipany, in that it requires that it should have exercised such an ordinary care as would have prevented the injury. A railroad company is bound to exercise ordinary care in the operation of its trains, and the exercise, of such care relieves -it of liability for damages for injuries to persons other than passengers. The effect of the court’s charge was that the company must exercise ordinary care to the extent of preventing the injury; whereas if the company exercises ordinary care in the opera*676tion of its train at the particular time and place, it meets all the requirements of the law, and if injury results notwithstanding ordinary care has been exercised, the company is not liable.
3. Exception is taken to the following instruction: “Then, gentlemen, in determining what weight you will give the evidence of the witnesses, any of them and all of them, you may look to them as they appear upon the stand, take their manner of testifying, their interest or want of interest in the case, their feeling, prejudice, bias, relationship to the parties and to the case, or anything of the kind that may appear from the evidence, and you may believe that witness or those witnesses who have the best means of knowing the facts about which they testify, and the least inducement to swear falsely; and with these rules determine what the truth of the evidence is, and let your verdict speak the truth as you may find it.” In passing upon the credibility of a witness the jury may very properly take into consideration his feeling, interest, or want of interest, prejudice, bias, and opportunity of knowing the facts about which he testifies; yet there is no rule of law requiring the jury to believe that witness who has the best means of knowing the facts about which he testifies' and the least inducement to swear falsely. As was remarked by Simmons, C. J., in Hudson v. Best, 104 Ga. 131 (30 S. E. 688): “Such a witness may for other reasons be entirely unworthy of belief; and certainly it would not then be the duty of the jury to believe him.”. The credibility of witnesses is a question solely for the jury, and they should not be instructed that the testimony of a witness should be preferred because of his opportunity for knowing the facts and because he has the least inducement to falsify. In this case the plaintiff introduced an eye-witness to -the casualty, upon whose testimony he largely depended for a recovery; he was accompanying the child who was killeá, and according to the record apparently had no interest in the ease. The company largely relied on its employees. Under such circumstances we think the charge was harmful. Southern Mutual Insurance Company v. Hudson, 113 Ga. 434 (38 S. E. 964).
4. Other charges complained of were not open to the criticisms made against them.

Judgment reversed.


Beck, J., absent. The other Justices concur.